NO. 07-10-00369-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
26, 2011
 

 
LONNIE MOORE, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE COUNTY COURT AT LAW NO. 1
OF LUBBOCK COUNTY;
 
NO. 2010-460,904; HONORABLE LARRY B. "RUSTY" LADD, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ON ABATEMENT AND REMAND
 
            Appellant Lonnie Moore appeals from
the trial court’s judgment finding her guilty of assault and sentencing her to
365 days of imprisonment.  Appellant
filed notice of appeal on September 22, 2010. 
The clerk’s record was received and filed on November 17.  The reporter’s record was due on December
15.  By letter of January 3, 2011, this
Court advised the reporter that the appellate record was late and directed the
reporter to advise the Court of the status of the appellate record on or before
January 13.  As of this date, the court
reporter has failed to comply with the directive of the Court.
 
            Accordingly, we abate this appeal
and remand the cause to the trial court for further proceedings.  See
Tex. R. App. P. 35.3(c).  On remand, the
trial court shall utilize whatever means necessary to determine the following:
 
1.    Why the reporter has not responded to
the Court’s directive;
2.    Why the reporter’s record has not
been filed;
3.    When this Court can expect the record
to be filed; and
4.    Whether an alternative or substitute
reporter should or can be appointed to complete the record in a timely manner.
 
The trial court shall cause any hearings to be
transcribed.  In addition, the trial
court shall (1) execute findings of fact and
conclusions of law addressing the foregoing issues, (2) cause a supplemental
clerk's record to be
developed containing its findings of fact and conclusions of law and any orders
it may issue relating to this matter, and (3) cause a reporter's record
to be developed transcribing the evidence and arguments presented at the
aforementioned hearing, if any. The trial court shall then file the
supplemental clerk's record and any reporter's record transcribing the
hearing with the clerk of this court on or before February 25, 2011. Should
further time be needed by the trial court to perform these tasks, same must be
requested before February 25, 2011.
It is so ordered.
 
                                                                                    Per
Curiam
 
Do
not publish.